551 F.2d 121
77-1 USTC  P 9320
W. L. MEAD, INCORPORATED, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 76-1236.
United States Court of Appeals,Sixth Circuit.
March 11, 1977.

James V. Shindler, Jr., Brown, Baker, Schlageter & Craig, Toledo, Ohio, for petitioner-appellant.
Scott P. Crampton, Gilbert E. Andrews, Asst. Atty. Gen., Michael L. Paup, James E. Crowe, Jr., Tax Div., U.S. Dept. of Justice, Meade Whitaker, Chief Counsel, I.R.S., Washington, D.C., for respondent-appellee.
Before WEICK, EDWARDS and LIVELY, Circuit Judges.

ORDER

1
Appellant W. L. Mead, Inc., a motor freight company, appeals from a ruling of the United States Tax Court which held that in the taxable years 1967 and 1968 it accumulated earnings in excess of the reasonable needs of the business.  The Tax Court found the deficiencies to be $65,476.91 in 1967 and $15,058.37 in 1968.


2
This court's reading of the Tax Court's opinion analyzing taxpayer's claimed justification for accumulated earnings indicates that it gave both careful consideration to every factual contention and that none of its findings of fact are clearly erroneous.  This is particularly true since this case was considered against a background which showed without dispute that the taxpayer corporation was owned outright by W. L. Mead, and that between 1947 to the end of 1966 its earned surplus account had increased from $6,127 to $1,928,080, and that during all of those years, it had paid no dividends in any one year higher than $1,000.


3
Against this background, we find no need to analyze in detail the Tax Court's handling of the 26 U.S.C. § 534 (1970) issue, since assuming the burden shifted to the Commissioner, as appellant claims, said burden was amply carried.


4
The judgment of the Tax Court is affirmed for these reasons and those found spelled out in the opinion of the Tax Court reported at T.C. Memo. 1975-215 (June 30, 1975).